Nichols, Chief Justice.
Jack E. Ramsey brought an action in ejectment against Francis E. Deal. The petition alleged that Deal was claiming a portion of Ramsey’s land and had fenced it. The trial court directed a verdict for Ramsey. Deal appeals and enumerates as error the overruling of his motion for new trial on the general grounds and the failure of the trial court to name defendant’s predecessor in title as an indispensable party.
1. The defendant relied on prescription as the basis of his claim to the property. He bought his property in 1969 and this action was filed five years later in 1974. There was no evidence which would permit tacking and the defendant has not been in possession for seven years. The trial court did not err in directing a verdict for the plaintiff.
2. The remaining enumeration of error has not been argued by brief or citation of authority and is deemed abandoned.

Judgment affirmed.


All the Justices concur.